Citation Nr: 1823671	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-33 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for residuals of a fractured left ankle (left ankle disability).

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision and a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi and Washington, D.C., respectively.

In substantive appeals submitted in September 2014 and October 2015, the Veteran requested Board video conference hearings.  One was scheduled for the Veteran in September 2017, but he failed to appear.  The Veteran then contacted VA and stated that he did not attend the hearing due to a lack of transportation.  However, the Veteran then requested that the Board issue a decision without a hearing.  Accordingly, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the medical treatment records currently associated with the claims file address psychiatric disorders in addition to PTSD and anxiety, the Board has recharacterized the Veteran's PTSD and anxiety disorder claims as indicated on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the entirety of the appeal, the Veteran's left ankle symptoms have been productive of a disability analogous to a marked deformity of the os calcis or astragalus.

2. The evidence of record is devoid of any findings of ankylosis of the left ankle.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no higher, for a left ankle disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5299-5273 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, the Court of Appeals for Veterans Claims (Court) held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Specific to the Veteran's left ankle disability, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher evaluation in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Court in Mitchell v. Shinseki explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  25 Vet. App. 32; see also 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Currently, the Veteran is in receipt of a 10 percent rating for his left ankle disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the rating schedule that most closely identifies the part or system of the body involved; the last two digits of "99" are used for all unlisted conditions.  Here, 5299 refers to disabilities of the ankle, while 5271 refers to limited motion of the ankle.  

In this case, the Board finds the use of a hyphenated diagnostic code and rating by analogy to be appropriate.  However, the Board will rate by analogy to Diagnostic Code 5273 for malunion of os calcis or astragalus instead of limitation of motion under Diagnostic Code 5271.

Under Diagnostic Code 5273, a 10 percent rating is assigned for a moderate deformity while a 20 percent rating is assigned for a marked deformity.  In the instant case, the Board finds the Veteran's left ankle symptoms to be analogous to a marked deformity, warranting the assignment of a 20 percent rating for the entire appeal period.

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6  (2017).

As an initial matter, the Board finds the record lacking any evidence that the Veteran suffered from ankyloses of the left ankle at any time during the appeal period.  Accordingly, Diagnostic Codes 5270 and 5272 are not for application, as both of these ankle diagnostic codes require ankylosis.  Additionally, Diagnostic Code 5274 is not for application as the Veteran did not undergo an astragalectomy of the left ankle at any point during the appeal period.

In support of its determination to assign a 20 percent rating, the Board first notes that the Veteran was provided a VA examination in September 2014.  During this examination, the examiner diagnosed the Veteran with left ankle residuals of fracture and ligament surgery.  The Veteran reported severe pain 24 hours a day, 7 days a week with occasional swelling.  Additionally, the Veteran stated that he had episodes so severe where he could not walk for 3 to 7 days at a time.  The Veteran reported wearing an ankle brace on a daily basis except when he went to sleep.  The examiner observed that the Veteran walked with a somewhat-antalgic gait using a cane and could easily take his shoes and brace on and off, without any apparent discomfort.  

The examiner conducted range of motion testing of the left ankle only and commented that the Veteran fought back during passive range of motion testing, but slowly loosened up with repetitive movement.  Additionally, the examiner marked that the Veteran could not do range of motion testing on his own due to pain.  Lastly, the examiner stated that, functionally, the Veteran's left ankle disability made ambulating, climbing, and descending stairs difficult.

Separate from the September 2014 VA examination, the Veteran's VA treatment records contain consistent complains and treatment of left ankle symptoms.  Specifically, in a July 2014 VA treatment record, x-rays revealed soft tissue swelling about the left ankle medially.  A fracture or other abnormality was not seen.

In March 2015, the Veteran stated to a VA provider that his left ankle continued to bother him and prevented him from doing common things like squatting or sitting on a toilet.

Thereafter, as recorded in a June 2016 VA treatment record, new x-rays of the left ankle revealed a questionable loose body in the joint area.  The clinician also commented that this loose body could be a bone deformity.  About 2 months later in August 2016, the Veteran stated that his ankles were swollen most of the time.  The Veteran elaborated that this swelling prevented him from walking or standing for any length of time.  

In light of the above, the Board finds the Veteran's left ankle symptoms to be analogous to a malunion of the os calcis or astragalus, productive of a marked deformity.  Such symptoms warrant the assignment of a 20 percent rating under Diagnostic Code 5299-5273.  In making this conclusion, the Board primarily relies upon the Veteran's consistent lay reports of severe, constant pain in his left ankle, resulting in reduced mobility and objective reports of an abnormal gait.  Additionally, the Board notes that a bone deformity or a loose body within the left ankle was noted via x-ray during the course of the appeal.  A 20 percent rating is the maximum schedular rating under Diagnostic Code 5273.  Accordingly, to this extent, the Veteran's claim is granted.

As stated previously, the record is devoid of any findings of ankylosis during any time of the appeal. The only possible higher schedular rating for the ankle is 40 percent under Diagnostic Code 5270.  However, in order to receive a rating under Diagnostic Code 5270, ankylosis of the ankle is required.

Lastly, the Board acknowledges that the September 2014 VA examination report noted a left ankle scar.  The Board recognizes that, under certain circumstances, assigning a separate rating for a scar would not violate the rule against pyramiding.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Nevertheless, as stated in the September 2014 VA examination report, the Veteran's scar had not been shown to be at least 39 square centimeters, painful and/or unstable.  Therefore, the Board finds that the relevant diagnostic criteria do not provide for a separate compensable rating for that manifestation of the Veteran's left ankle disability.  38 C.F.R. § 4.118, DCs 7801, 7802, 7804.


ORDER

Entitlement to a disability rating of 20 percent, but no higher, for a left ankle disability is granted.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the Veteran's claims for service connection for PTSD or another acquired psychiatric disorder.

Specifically, the Board notes that the Veteran has yet to be afforded VA examinations or medical opinions in connection with his service connection claims.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

The Board finds that the evidence of record currently satisfies the Waters/Colantonio criteria such that remand is required.  Specifically, throughout the course of the appeal, the Veteran has received a multitude of mental health diagnoses, including: mood disorder not otherwise specified (NOS); explosive personality disorder; PTSD; depression NOS; probable antisocial personality disorder; substance-induced mood disorder; depressive disorder NOS; and adjustment disorder.  Next, although the Veteran's claimed stressor of a January 1991 incident in Bosnia is not corroborated by any service treatment records (STR) or service personnel records (SPR), the Board notes that the Veteran's SPRs note a pattern of in-service misconduct and disciplinary problems.  As the record does not currently contain a VA examination and medical opinion discussing the possibility of a link between the Veteran's current mental health and service, a VA examination and medical opinion must be obtained via remand.

Turning from the lack of a VA examination or medical opinion, the Board also finds that VA has not yet fulfilled its duty to assist as there may be outstanding records of treatment from non-VA facilities.  See 38 C.F.R. § 3.159(c).  Specifically, in a March 2011 VA treatment record, the clinician commented that the Veteran was admitted to a VA facility for mental health after being evaluated at Wesley Hospital.  Currently, the claims file does not contain any records from Wesley Hospital or any documentation that VA attempted to obtain them.  Accordingly, remand is also warranted so that VA may attempt to assist the Veteran in obtaining these records.

Lastly, given the need to remand the foregoing issue for VA examination and medical opinion, any outstanding VA treatment records should also be obtained-particularly those dated since January 2017.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file-particularly those dated since January 2017.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Ask the Veteran to identify and authorize VA to obtain any outstanding non-VA treatment records, particularly those from Wesley Hospital.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.  If any such records are unavailable, notify the Veteran regarding the unavailability pursuant to procedures outlined in 38 C.F.R. § 3.159(e).

3. After the above has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any acquired psychiatric disorder.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following a review of the claims file and examination of the Veteran, the examiner should then address the following:

(a) Please identify any current psychiatric disorder by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (April 2011) meet the criteria for a "current" diagnosis, to include mood disorder not otherwise specified (NOS); explosive personality disorder; PTSD; depression NOS; probable antisocial personality disorder; substance-induced mood disorder; depressive disorder NOS; and adjustment disorder.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each disorder identified other than PTSD, please state whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in, was caused by, or is otherwise related to service.

(c)  If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

(d)  If a diagnosis of PTSD is warranted, specify the claimed in-service stressor(s) upon which that diagnosis is based.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim, including the Veteran's repeated in-service disciplinary issues as documented in his service personnel records.

A complete rationale for any opinion rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and afford him an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


